Co Oo IN DO O SP WY NO

NO NO NO HN NY YN NY NN KN HS HF HF FF KF KF KF PF RS
Co SD AO WH BR WHO NYO K&§ OD OO FHA DH A HW NY KF O&O

 

 

Case 2:20-mj-06117-DUTY Document13 Filed 12/28/20 Page lof4 Page ID #:26

 

FILED
CLERK, U.S. DISTRICT COURT

DEC 28 200

-NTRAL DIS TRIGPOF CALIFORNIA
gna OS BRE Sotpury|

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, _)_~-NO. 2:20-MJ-06117-DUTY-1
Plaintiff,
Vv. ) ORDER OF DETENTION AFTER
) HEARING
AARON ALARCON-CASTANEDA, )
) (18 U.S.C. § 3142(0)
Defendant. )
)
I.

A. (.) On motion of the Government in a case allegedly involving:
1. ( ) acrime of violence;
2. ( ) an offense with a maximum sentence of life imprisonment or death;
3. (X) a narcotics or controlled substance offense with a maximum sentence of
ten or more years;
4. ( ) any felony - where the defendant has been convicted of two or more prior
offenses described above;

5. ( ) any felony that is not otherwise a crime of violence that involves a minor

 
Oo Oo YN DW WH FP W NO

DBO NO WN NH KN NH HK WK NN B&B HS KF FS SF eS SE Ol eel El
Oo nD ONO OH BW NY KH CO OO FHT HD A FBP W NYO | CO

 

 

Case 2:20-mj-06117-DUTY Document13 Filed 12/28/20 Page 2of4 Page ID #:27

victim, or possession or use of a firearm or destructive device or any other

dangerous weapon, or a failure to register under 18 U.S.C. § 2250.

B. (X) On motion by the Government / (_ ) on Court’s own motion, in a case allegedly
involving:
1. (X) a serious risk that the defendant will flee;
2.( ) a serious risk that the defendant will:

a.( ) obstruct or attempt to obstruct justice;
b.(_) threaten, injure, or intimidate a prospective witness or juror or
attempt to do so.
C. The Government (X) is/ (_ ) is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

II.
A.  (X)__ The Court finds that no condition or combination of conditions will reasonably
assure:
1. (X) the appearance of the defendant as required.
(X) and/or
2. (X) _ the safety of any person or the community.
B. (X)_ The Court finds that the defendant has not rebutted by sufficient evidence to the

contrary the presumption provided by statute.

Hl.
The Court has considered:
the nature and circumstances of the offense(s) charged;
the weight of evidence against the defendant;

the history and characteristics of the defendant; and

oan >

the nature and seriousness of the danger to any person or to the community.

2

 
Co Oo SN DB OW FR WD HY =

NO nwo WN NO KN HN WN WN NO KF HF FF HF Fe RFORP Rell el
Co DTD MN FP W NY KK CO ODO FADD A FP WD NY KF O&O

 

 

Case 2:20-mj-06117-DUTY Document13 Filed 12/28/20 Page 3o0f4 Page ID #:28

IV.
The Court also has considered all the evidence adduced at the hearing and the arguments

and/or statements of counsel, and the Pretrial Services Report and recommendation.

V.
The Court bases the foregoing finding(s) on the following:

A.  (X)__ The history and characteristics of the defendant indicate a serious risk that
the defendant will flee, because the risk of flight is presumed in this case; the
defendant is alleged to be illegally present in the United States; no bail resources
have been proffered to mitigate the risk of flight; and defendant submitted on the
issue of detention.

B. (X)__ The defendant poses a risk to the safety of other persons or the community

because of the nature and seriousness of the allegations in this presumption case.

VI.
A. () The Court finds that a serious risk exists that the defendant will:
1.(.) obstruct or attempt to obstruct justice.

2.( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.

VII.

A. ITIS THEREFORE ORDERED that the defendant be detained prior to trial.

B. ITIS FURTHER ORDERED that the defendant be committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending
appeal.

C. IJTIS FURTHER ORDERED that the defendant be afforded reasonable opportunity for

private consultation with counsel.

 
Co fe SN DH A HP WY NY

NO NO NO HN NHN NY NN WN NO HE KH HF KH KF FP OOF OE Sl
Oo tN HO UO FP W NY KK OD BO OHH DB WH FP W NY FF CO

 

 

Case 2:20-mj-06117-DUTY Document13 Filed 12/28/20 Page 4of4 Page ID #:29

D. ITIS FURTHER ORDERED that, on order of a Court of the United States or on

request of any attorney for the Government, the person in charge of the corrections
facility in which the defendant is confined shall deliver the defendant to a United States

Marshal for the purpose of an appearance in connection with a court proceeding.

DATED: December 28, 2020

PSiex L. Goer

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 
